Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 16, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150001                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  COALITION PROTECTING AUTO NO-FAULT,                                                                 Richard H. Bernstein
  BRAIN INJURY ASSOCIATION OF                                                                               Joan L. Larsen,
  MICHIGAN, ILENE IKENS, RICHARD IKENS,                                                                               Justices
  KENNETH WISSER, SUSAN WISSER,
  GREGORY WOLFE, and KAREN WOLFE,
            Plaintiffs-Appellants,
  v                                                                 SC: 150001
                                                                    COA: 314310
                                                                    Ingham CC: 12-000068-CZ
  MICHIGAN CATASTROPHIC CLAIMS
  ASSOCIATION,
           Defendant-Appellee.

  _________________________________________/

         On October 13, 2015, the Court heard oral argument on the application for leave to
  appeal the May 20, 2014 judgment of the Court of Appeals. The application is again
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  VACATE that part of the Court of Appeals opinion holding that MCL 500.134(4) does
  not violate art 4, § 25 of the Michigan Constitution. In its opinion, the Court of Appeals
  assumed without deciding that the Michigan Catastrophic Claims Association (MCCA) is
  a “public body.” We REMAND this case for reconsideration of this issue. On remand,
  the Court of Appeals is directed to decide the issue whether the MCCA is a “public body”
  subject to the Freedom of Information Act, MCL 15.231 et seq., under MCL 15.232(d).
  Compare MCL 15.232(d)(iv) (a “public body” includes “[a]ny other body which is
  created by state or local authority”) and League Gen Ins Co v Michigan Catastrophic
  Claims Ass’n, 435 Mich. 338, 351 (1990) (holding that the MCCA is not a “state agency”
  but a “private association”); see also 1988 PA 349, § 2 (providing “legislative intent”
  pertaining to the status of the MCCA). The Court of Appeals shall then reconsider
  whether MCL 500.134(4) violates art 4, § 25 in light of its resolution of that issue. In all
  other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should be reviewed by this Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 16, 2015
           t1014
                                                                               Clerk